Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 12, 2018

                                       No. 04-18-00798-CV

               IN THE COMMITMENT OF STEPHEN PATRICK BLACK,

                From the 274th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 15-1805-CV
                           Honorable Gary L. Steel, Judge Presiding


                                          ORDER
        In June 2018, Stephen Patrick Black filed a notice of appeal from the trial court’s May 9,
2018 biennial review order. However, the Guadalupe County District Clerk did not forward the
notice of appeal to this court until October 24, 2018. See TEX. R. APP. P. 25.1(f) (requiring trial
court clerk to “immediately send a copy of the notice of appeal to the appellate court clerk”).
Because the clerk’s record was not filed by September 6, 2018, when it was due, the clerk of this
court notified Debra Crow, the Guadalupe County District Clerk, that the record was past due.
The notice required Ms. Crow to file the record by November 28, 2018. We received no
response to our letter and the clerk’s record has not been filed.

        We order Debra Crow to file the record in this court by December 27, 2018. The record
should include all filings and orders relating to the 2018 biennial review proceeding. Ms. Crow
is advised that the court will not grant a further extension of time unless she (1) establishes there
are extraordinary circumstances that prevent her from timely filing the record, (2) advises the
court of what efforts have been expended to prepare the record and the status of completion, and
(3) provides the court reasonable assurance the record will be completed and filed by the
requested extended deadline.

        Because “[t]he trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed,” TEX. R. APP. P. 35.3(c), we also order the clerk of this court to
serve a copy of this order on the trial court.




                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of December, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court